         Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 1 of 16




Alexander R. Malbin, Esq. (AM9385)
FERDINAND IP, LLC
450 Seventh Avenue, Suite 1300
New York, NY 10123
Telephone: (212) 220-0523
Fax: (203) 905-6747
Email: AMalbin@FIPLawGroup.com

Attorney for Plaintiff,
ERIC JOHNSON

                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



ERIC JOHNSON,

                              Plaintiff,

                - against -
                                                                Civil Action No. 1:21-cv-966
BLAVITY, INC.,
                                                                COMPLAINT
                              Defendant.



                                           COMPLAINT

       Mr. Eric Johnson (hereinafter “Plaintiff”), by and through his undersigned counsel, for

his Complaint against Blavity, Inc. (“Defendant”), states and alleges as follows:

       1.      Plaintiff is professional photographer and artist based in New York City.

       2.      Upon information and belief, Defendant owns and operates the website

www.shadowanddact.com (hereinafter, “Defendant’s Website”), and the Twitter social media

page operated under the identifying handle @shadowandact, publicly accessible at the URL

https://www..twitter.com/shadowandact (hereinafter, “Defendant’s Twitter Page”).

       3.      Without permission or authorization from Plaintiff, Defendant copied, modified,

distributed, displayed, and falsified copyright management information with respect to, an


                                                1
         Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 2 of 16




original copyright-protected photograph of the recording artists Notorious B.I.G. & Faith Evans

created and exclusively owned by Plaintiff (the “Photograph At Issue,” reproduced at Exhibit 1

hereto) on Defendant’s Website and Defendant’s Social Media Page, in willful violation of

Plaintiff’s rights under the United States copyright laws.

                                 JURISDICTION AND VENUE

       4.      This action arises under the Copyright Act of 1976, as amended, 17 U.S.C. § 101

et seq. (the “Copyright Act”). This action arises from Defendants’ unauthorized and unlawful

reproduction, distribution, and public display of a copyrighted photograph owned by Plaintiff

(reproduced at Exhibit 1), in willful infringement of Plaintiff’s U.S. Copyright Registration No.

VA 1-929-530 (the certificate of registration for which is attached at Exhibit 2), and falsification

of copyright management information in connection therewith.

       5.      This Court has subject matter jurisdiction over Plaintiff’s copyright claims

pursuant to 17 U.S.C. § 501 and 28 U.S.C. §§ 1331 and 1338(a). This Court has supplemental

subject matter jurisdiction over Plaintiff’s contract claims pursuant to 28 U.S.C. § 1367.

       6.      This Court has personal jurisdiction over Defendant because Defendant engages

in continuous and systematic business activities in the State of New York, and/or regularly

solicits business in New York and derives substantial revenue from interstate commerce, and/or

has purposely directed substantial activities at the residents of New York by means of

Defendant’s Website and Defendant’s Social Media Page and derives substantial revenue from

interstate commerce.

       7.      Venue is proper under 28 U.S.C. § 1391(a)(2) because Defendant does business in

this Judicial District and/or because a substantial part of the events giving rise to the causes of

action alleged herein occurred in this Judicial District.




                                                  2
         Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 3 of 16




                                          THE PARTIES

       8.      Plaintiff Eric Johnson is a resident of New York County, New York.

       9.      Upon information, Defendant Blavity, Inc. Delaware corporation with a principal

place of business at 600 Wilshire Blvd., Suite 1650, Los Angeles, California, 90017.

                                   FACTUAL ALLEGATIONS

A.     THE PLAINTIFF AND HIS ORIGINAL, COPYRIGHT-REGISTERED
       PHOTOGRAPH OF NOTORIOUS B.I.G. & FAITH EVANS

       10.     Plaintiff is an award-winning photographer and artist whose work includes

photographic portraits of musicians and artists. He is a citizen of the State of New York and

resides in the Borough of Manhattan.

       11.     A major focus of Plaintiff’s work is photographic portraiture. Plaintiff has been

producing iconic photographic portraits of a wide, diverse group of musicians, artists, celebrities,

personalities, and everyday individuals for over thirty years. His photographs have been

published in countless books, magazines, newspapers and periodicals, used as cover artwork for

music albums, and shown in gallery shows.

       12.     Plaintiff has developed a pristine reputation over his career for his timeless

creative vision, masterful instinct for lighting, angles, and perspective, and unfailing ability to

put his subjects at ease in front of the camera, all of which has translated to his consistent

production of photographic portraits of the highest caliber throughout his thirty-year career.

       13.     Plaintiff is the legal and beneficial owner of a vast number of his original

photographs, certain of which he has licensed and/or sold, and many of which he has not licensed

or sold and instead has maintained in his private personal archive since their creation. Plaintiff

has invested significant time, money, resources and manpower over his distinguished and

longstanding career in building and maintaining his personal photograph archive.



                                                  3
          Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 4 of 16




        14.    In July 1995, Plaintiff shot a series of photographs of the recording artists

Notorious B.I.G. and Faith Evans on commission for Vibe Magazine (the “BIG/Evans

Photographs”). The BIG/Evans Photographs include, among others, the Photograph At Issue in

this action.

        15.    Plaintiff offered to license the BIG/Evans Photographs to Vibe Magazine for

distribution to the public in its print magazine on or about July 25, 1995. Vibe Magazine

thereafter licensed from the Plaintiff the right to publish certain of the BIG/Evans Photographs –

including the Photograph At Issue, which it published as the cover photo of its print magazine

(see Exhibit 3).

        16.        During his photo shoot with Notorious B.I.G. & Faith Evans, Plaintiff utilized his

talents, expertise, and creative vision to capture a number of timeless shots of the stars –

including in particular, the Photograph At Issue, which over the years have become has become

perhaps the most enduring image of Notorious B.I.G. & Faith Evans taken together before his

death among the public and their devoted fans.

        17.    Plaintiff is and has been the sole owner of all copyright rights in all of the

BIG/Evans Photographs (including, without limitation, the Photograph At Issue) at all times

since their creation. None of the BIG/Evans Photographs (including, without limitation, the

Photograph At Issue) were produced as works-made-for-hire. Plaintiff has not assigned or

otherwise transferred his copyrights in any of the BIG/Evans Photographs (including, without

limitation, the Photograph At Issue) to any other person or entity.

        18.    Plaintiff has secured a U.S. copyright registration covering each of the BIG/Evans

Photographs (including, without limitation, the Photograph At Issue), the certificate of

registration for which is attached hereto at Exhibit 2.




                                                   4
         Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 5 of 16




B.     THE DEFENDANT AND ITS BUSINESS OPERATIONS

       19.      Upon information and belief, according to its corporate website,

www.blavityinc.com, Defendant is a technology and digital media company that operates itself

as “home to the largest network of

       20.      Upon information and belief, Defendant’s business operations include ownership

and operation of online platforms under the media brand Shadow & Act – including Defendant’s

Website, www.ShadowAndAct.com, and Defendant’s Twitter Page, operated under the

identifying handle @ShadowAndAct (and publicly accessible at

https://twitter.com/shadowandact).

       21.      Upon information and belief, according to its corporate website,

www.blavityinc.com, Defendant’s Website has a reach of over 500,000 users. (See

https://blavityinc.com/brands, accessed February 3, 2021.)

       22.      Upon information and belief, Defendant’s Twitter Page has over 82,000

followers. (See https://twitter.com/shadowandact, accessed February 3, 2021.)

       23.      Upon information and belief, Defendant operates Defendant’s Website and

Defendant’s Twitter Page as a vehicle for advertising, marketing, promoting, and publicizing its

services to the public throughout the United States, including to persons in the State of New

York and this Judicial District.

       24.      Upon information and belief, Defendant reaps substantial monetary, promotional,

and other non-monetary benefits from its operation of Defendant’s Website and Defendant’s

Twitter Page.

       25.      Upon information, Defendant is responsible for all of the content (including,

without limitation, photographic images) publicly displayed on Defendant’s Website and




                                                 5
          Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 6 of 16




Defendant’s Twitter Page.

        26.     Upon information and belief, Defendant takes an active role in selecting content

to appear on the Defendant’s Website and Defendant’s Twitter Page by, inter alia, reproducing,

publicly displaying, and distributing photographic images on Defendant’s Website and

Defendant’s Twitter Page; employing moderators, administrators, and editors (“Employees”)

who, within the scope of their employment, select and control content – including photographic

images – to be reproduced, publicly displayed, and distributed on Defendant’s Website and

Defendant’s Twitter Page; and directing, controlling, ratifying, and/or participating in such

Employees’ selection of photographic images for Defendant’s Website and Defendant’s Twitter

Page.

        27.     Upon information and belief, Defendant’s Website and Defendant’s Twitter Page,

and the content published thereon, are distributed to, and viewed by, hundreds of thousands of

persons located throughout the United States, including in the State of New York and this

Judicial District.

        28.     Upon information and belief, Defendant provides technological capabilities on

Defendant’s Website and Defendant’s Twitter Page by which users can reproduce and distribute

content, including but not limited to photographic images, displayed and/or distributed thereon.

        29.     Upon information and belief, Defendant profits and reaps substantial financial and

promotional benefits from its ownership and operation of Defendant’s Website and Defendant’s

Twitter Page and, specifically, from the reproduction, distribution, and public display of

photographic images on Defendant’s Website and Defendant’s Twitter Page.

        30.     Upon information and belief, Defendant is a serial infringer of copyrighted

photographs, having been sued for copyright infringement based on allegedly infringing uses of




                                                 6
         Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 7 of 16




photographs on its online platforms at least four times since September 2020.1

C.      DEFENDANT’S CONTINUING, WILLFUL VIOLATIONS OF PLAINTIFF’S
        COPYRIGHT RIGHTS IN AND TO THE PHOTOGRAPH AT ISSUE

        31.    Upon information and belief, at all times relevant to this dispute, Defendant has

owned and operated Defendant’s Website and Defendant’s Twitter Page, and has been

responsible for all of the content – including, without limitation, all of the photographic images –

reproduced, distributed, and publicly displayed on Defendant’s Website and Defendant’s Twitter

Page.

        32.    Upon information and belief, and as evidenced by the true and correct screen

captures of Defendant’s Website and Defendant’s Twitter Page created on the date of the filing

of this Complaint reproduced at Exhibits 4 & 5 hereto, Defendant and/or Defendant’s Employees

have willfully infringed Plaintiff’s copyright rights in and to the Photograph At Issue by

reproducing, distributing, and publicly displaying such photograph on Defendant’s Website and

Defendant’s Twitter Page without valid license or authorization.

        33.    Upon information and belief, and as evidenced by the true and correct screen

capture of Defendant’s Website reproduced at Exhibit 4 hereto, Defendant and/or Defendant’s

Employees willfully falsified copyright management information in connection with its

aforementioned infringing use of the Photograph At Issue by placing a false gutter credit directly

beneath the Photograph At Issue, reading “Photo Credit: S & A” (with “S & A”, upon

information and belief, referring to Defendant’s shadow & Act brand), thereby falsely

identifying itself as the author and/or copyright-owner of the Photograph At Issue and/or falsely



1
  See Keatler v. Blavity Inc., No. 2:20-cv-08160-RSWL-SK (C.D. Cal.); Dermansky v. Blavity,
Inc., No. 2:20-cv-08458-SB-AGR (C.D. Cal.); Pix Int’l, LLC v. Blavity, Inc., No. 2:20-cv-08531-
RGK-AS (C.D. Cal.); Mockingbird38, LLC v.Blavity, Inc., No. 2:20-cv-11667-MWF-JEM (C.D.
Cal.).

                                                 7
         Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 8 of 16




representing that it possesses copyright rights in such photograph, with the intent of indicating

that its use of the Photograph At Issue was not infringing.

       34.     Upon information and belief, and as evidenced by the true and correct screen

capture of Defendant’s Website reproduced at Exhibit 4 hereto, Defendant and/or Defendant’s

Employees also willfully falsified copyright management information in connection with its

aforementioned infringing use of the Photograph At Issue by placing a false photo credit at the

conclusion of the article in connection with which the Photograph At Issue is displayed, reading

“Photo: Getty Images” (with “Getty Images”, upon information and belief, referring to the stock

photography agency Getty Images, Inc. [www.gettyimages.com]), thereby falsely identifying

Getty Images as author and/or copyright-owner of the Photograph At Issue and as having

licensed or authorized Defendant’s use of the Photograph At Issue, with the intent of indicating

that its use of the Photograph At Issue was not infringing.

       35.     Defendant has never been validly licensed, authorized, or given permission by

Plaintiff or any authorized agent to engage in any use of the Photograph At Issue, or to attribute

the Photograph At Issue or any third party.

       36.     Defendant had no good-faith reason to believe that its uses of the Photograph At

Issue on Defendant’s Website and Defendant’s Twitter Page were licensed or authorized by

Plaintiff, any authorized agent, or the law. Accordingly, Defendant knew or should have known

that its use of the Photograph At Issue constitutes copyright infringement.

       37.     Plaintiff, through undersigned counsel, has sought to resolve Defendant’s

infringements by making numerous cease-and-desist demands to Defendant. However,

Defendant has not responded to any of our communications in any manner, and the infringing

copies of Plaintiff’s Photograph At Issue remain publicly displayed (accompanied by false photo




                                                 8
            Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 9 of 16




credits in the case of the copy on Defendant’s Website) and available for further reproduction

and distribution on Defendant’s Website and Defendant’s Twitter Page as of the filing of this

Complaint. Accordingly, Plaintiff requires this Court’s intervention to put a stop to Defendant’s

continued willful infringements of his copyrights and vindicate his legal rights under the

Copyright Act.

       38.       Plaintiff has complied in all respects with Title 17 of the United States Code,

secured the exclusive rights and privileges to the Photograph At Issue, and obtained the

appropriate certificates of copyright registration, U.S. Copyright Reg. No. VA 1-929-530

(attached hereto at Exhibit 2).

       39.       Upon information and belief, Defendant engaged in its illicit uses of the

Photograph At Issue forming the basis of this Compliant knowingly of, and with reckless

disregard for, Plaintiff's rights, and was aware (and/or should have been aware) that its

unauthorized uses of the Photograph At Issue constitute violations of the copyright laws of the

United States.

       40.       Upon information and belief, Defendant and/or Defendant’s Employees purposely

reproduced, distributed, and publicly displayed the Photograph At Issue on Defendant’s Website

and Defendant’s Twitter Page with knowledge of its renown among the public and the devoted

fans of Notorious B.I.G., with the intention of attracting user traffic to Defendant’s Website and

Defendant’s Twitter Page, and thereby increasing the promotion and publicity of Defendant’s

services.

       41.       Upon information and belief, Defendant engaged in its illicit uses of Plaintiff’s

Photograph At Issue for the purpose of profiting and benefiting therefrom.

       42.       As a result of Defendant’s illicit acts described herein, Plaintiff has been




                                                   9
         Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 10 of 16




substantially harmed, including, but not limited to, loss of licensing fees, opportunities, sales,

profits, and benefits, diminution of the value of his copyright rights in the Photograph At Issue,

erosion of the marketing and licensing value of the Photograph At Issue, and injury to Plaintiff’s

goodwill and reputation, all in amounts to be determined at trial.

       43.     Plaintiff has no adequate remedy at law. Defendant’s illicit acts described above

have caused and, if not enjoined, will continue to cause irreparable harm to Plaintiff.

                                         FIRST COUNT
                                  Direct Copyright Infringement

       44.     Plaintiff repeats and reincorporates the allegations contained in the preceding

paragraphs as though set forth in full herein.

       45.     At all times herein, Plaintiff has been and is still the owner, and proprietor of all

right, title and interest in and to the Photograph At Issue. The Photograph At Issue is an original,

creative work of Plaintiff’s authorship and constitutes copyrightable subject matter.

       46.     Plaintiff has complied in all respects with Title 17 of the United States Code,

including obtaining a certificate of copyright registration for the Photograph At issue (see

Exhibit 2).

       47.     Plaintiff has not licensed, authorized, or given permission to Defendant to use the

Photograph At Issue in any manner, nor has Plaintiff assigned any of his exclusive rights in his

copyrights in the Photograph At Issue to Defendant.

       48.     Upon information and belief, without permission or authorization from Plaintiff,

Defendant reproduced, distributed, and publicly displayed the Photograph At Issue on

Defendant’s Website and Defendant’s Twitter Page. Defendant’s reproduction, distribution, and

display of the Photograph At Issue on Defendant’s Website and Defendant’s Twitter Page

violates Plaintiff’s exclusive rights under the U.S. Copyright Act, 17 U.S.C. § 106, and



                                                 10
         Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 11 of 16




constitutes willful infringement of Plaintiff’s copyrights in and to the Photograph At Issue.

       49.     Upon information and belief, thousands of people throughout the United States

and worldwide have viewed the infringing reproductions of the Defendant’s Website and

Defendant’s Twitter Page.

       50.     Upon information and belief, at all times relevant, Defendant had knowledge of

the copyright infringements alleged herein, and knowingly and willfully carried out its infringing

activities despite being aware of Plaintiff’s rights in and to the Photograph At Issue.

       51.     As a direct and proximate result of Defendant’s aforementioned infringing acts,

Plaintiff has been substantially harmed, in an amount to be proven at trial.

       52.     As a direct and proximate result of Defendant’s aforementioned infringing acts,

Defendant has obtained direct and indirect profits it would not otherwise have realized, in an

amount to be proven at trial.

                                       SECOND COUNT
                                Vicarious Copyright Infringement

       53.     Plaintiff repeats and reincorporates the allegations contained in the preceding

paragraphs as though set forth in full herein.

       54.     Upon information and belief, at all times relevant, Defendant has had the legal

right and practicable ability to supervise, control, limit, and stop its Employees from engaging in

the infringing reproductions, distributions, and public displays of the Photograph At Issue on

Defendant’s Website and Defendant’s Twitter Page described in this Complaint, and yet declined

to exercise such right and ability.

       55.     Upon information and belief, at all times relevant, Defendant has had the

practicable ability to supervise, control, limit, and stop the infringing activities of its Employees

during their process of reproducing, distributing, and publicly displaying photographic images on



                                                 11
         Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 12 of 16




Defendant’s Website and Defendant’s Twitter Page to ensure that such activities did not involve

infringement of Plaintiff’s copyrights in and to the Photograph At Issue, and yet has permitted

such Employees to engage in unauthorized reproduction, distribution, and public display of the

Photograph At Issue.

       56.     Upon information and belief, as a direct and proximate result of Defendant’s

failure and/or refusal to exercise its right to stop or limit its Employees’ infringements of the

Photograph At Issue on Defendant’s Website and Defendant’s Twitter Page, Defendant’s

Employees have infringed Plaintiff’s rights in and to the Photograph At Issue.

       57.     Upon information and belief, Defendant’s refusal to exercise its right to stop or

limit its Employees’ infringing uses of the Photograph At Issue has been willful, purposeful, and

in complete disregard for Plaintiff’s rights.

       58.     As a direct and proximate result of Defendant’s refusal to exercise its right to stop

or limit its Employees’ infringing uses of the Photograph At Issue, Plaintiff has been

substantially harmed in an amount to be proven at trial.

       59.     As a direct and proximate result of Defendant’s refusal to exercise its right to stop

or limit its Employees’ infringing uses of the Photograph At Issue, Defendant has obtained direct

and indirect profits it would not otherwise have realized, in an amount to be proven at trial.

                                       THIRD COUNT
                              Inducement of Copyright Infringement

       60.     Plaintiff repeats and reincorporates the allegations contained in the preceding

paragraphs as though set forth in full herein.

       61.     Upon information and belief, users who access Defendant’s Website and

Defendant’s Twitter Page that Defendant owns, operates, distributes, and promotes, have been

provided by Defendant with technological means to directly infringe, and have directly infringed,



                                                 12
        Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 13 of 16




Plaintiff’s copyrights in and to the Photograph At Issue, by creating, distributing, and publicly

displaying unauthorized reproductions thereof using “retweet”/ “share” functions provided on

Defendant’s Website and Defendant’s Twitter Page.

       62.     By its aforementioned activities, Defendant has induced, caused, and/or materially

contributed to infringements of the Photograph At Issue by persons who access Defendant’s

Website and Defendant’s Twitter Page.

       63.     Upon information and belief, Defendant had knowledge that its aforementioned

activities would induce, cause, and/or materially contribute to infringements of the Photograph

At Issue by persons who access Defendant’s Website and Defendant’s Twitter Page.

       64.     Defendant’s aforementioned activities have been willful, intentional, purposeful,

and in complete disregard of Plaintiff’s rights, and has caused substantial damage to Plaintiff.

       65.     As a direct and proximate result of Defendant’s aforementioned infringing acts,

Plaintiff has been substantially harmed in an amount to be proven at trial.

       66.     As a direct and proximate result of Defendant’s aforementioned infringing acts,

Defendant has obtained direct and indirect profits it would not otherwise have realized, in an

amount to be proven at trial.

                                   FOURTH COUNT
             False Copyright Management Information (17 U.S.C. § 1202[a] et seq.)

       67.     Plaintiff repeats and reincorporates the allegations contained in the preceding

paragraphs as though set forth in full herein.

       68.     Upon information and belief, Defendant violated 17 U.S.C. § 1202(a) et seq. by

providing and distributing copyright management that is false knowingly and with the intent to

induce, enable, facilitate, or conceal infringement.

       69.     Upon information and belief, Defendant violated 17 U.S.C. § 1202(a) et seq. by



                                                 13
        Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 14 of 16




placing a false gutter photo credit beneath its unauthorized public display of the Photograph At

Issue on Defendant’s Website reading “Photo Credit: S & A”, thereby falsely identifying its

brand Shadow & Act (rather than Plaintiff) as author and/or copyright owner of such photograph

and/or falsely representing that it possesses copyright rights in such photograph, with the intent

of concealing that its use of the Photograph At Issue was of an infringing nature (see Exhibit 4).

       70.     Upon information and belief, Defendant violated 17 U.S.C. § 1202(a) et seq. by

placing a false photo credit at the end of its article in connection with which the Photograph At

Issue is displayed on Defendant’s Website reading “Photo: Getty Images”, thereby falsely

identifying Getty Images as author and/or copyright-owner of the Photograph At Issue and as

having licensed or authorized Defendant’s use of the Photograph At Issue, with the intent of in

concealing that its use of the Photograph At Issue was of an infringing nature (see Exhibit 4).

       71.     Upon information and belief, thousands of people have viewed Defendant’s false

photo credits falsely attributing the Photograph At Issue to its own brand and Getty Images.

       72.     Upon information and belief, Defendant’s aforementioned activities in violation

of 17 U.S.C. § 1202(a) et seq. were willful, reckless, and/or with knowledge, and carried out

knowing and intending that its actions would induce, enable, facilitate, or conceal an

infringement of Plaintiff’s copyright rights.

       73.     As a direct and proximate result of Defendant’s aforementioned illicit acts,

Plaintiff has been substantially harmed in an amount to be proven at trial.

       74.     As a direct and proximate result of Defendant’s aforementioned illicit acts,

Defendant has obtained direct and indirect profits it would not otherwise have realized, in an

amount to be proven at trial.




                                                14
         Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 15 of 16




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment against

Defendant, finding that Defendant has directly and vicariously infringed Plaintiff’s U.S.

Copyright Registration No. VA 1-929-530 in violation of the U.S. Copyright Act, 17 U.S.C. §

501 et seq., and provided and/or distributed false copyright management information in violation

of the U.S. Copyright Act, 17 U.S.C. § 1202 et seq., and awarding Plaintiff monetary and

injunctive relief as follows:

       A.      All damages sustained by Plaintiff in consequence of the infringements of

Plaintiff’s rights in and to the Photograph At Issue committed by Defendant and/or by

Defendant’s Employees with respect to whom Defendant failed and/or refused to exercise its

legal right and practicable ability to stop or limit such infringements, as well as all gains, profits,

and advantages realized by Defendant from said infringements, in amounts to be proven at trial

and all increased to the maximum extent permitted by law; or in the alternative, at Plaintiff’s

election prior to entry of final judgment, statutory damages pursuant to 17 U.S.C. § 504(c),

increased to the maximum extent permitted by law;

       B.      All damages sustained by Plaintiff in consequence of the violations of Plaintiff’s

rights in and to the Photograph At Issue committed by Defendant under 17 U.S.C. § 1202 et seq.,

as well as all gains, profits, and advantages realized by Defendant from said violations, in

amounts to be proven at trial and all increased to the maximum extent permitted by law; or in the

alternative, at Plaintiff’s election prior to entry of final judgment, statutory damages pursuant to

17 U.S.C. § 1203(c)(3), increased to the maximum extent permitted by law;

       C.      A permanent injunction pursuant to 17 U.S.C. § 502 enjoining Defendant as well

as its agents, servants, employees, representatives, parent companies, subsidiaries, successors




                                                  15
        Case 1:21-cv-00966-PGG Document 1 Filed 02/03/21 Page 16 of 16




and assigns, as well as all persons, firms, and corporations in active concert or participation with

any of them, from directly or indirectly infringing Plaintiff’s U.S. Copyright Registration No.

VA 1-929-530;

       D.      Plaintiff’s reasonable attorneys’ fees incurred in connection with this action

pursuant to 17 U.S.C. § 505;

       E.      Plaintiff’s full costs incurred in connection with this action pursuant to 17 U.S.C.

§ 505; and,

       F.      Such other and further relief that the Court determines to be just and proper.


                                        JURY DEMAND

       Plaintiff demands a trial by jury on all counts so triable.


Dated: New York, New York
       February 3, 2021

                                      By:     ____________________________________
                                              Alexander Malbin, Esq. (AM9385)
                                              FERDINAND IP, LLC
                                              450 Seventh Avenue, Suite 1300
                                              New York, NY 10123
                                              Telephone: (212) 220-0523
                                              Fax: (203) 905-6747
                                              Email: AMalbin@FIPLawGroup.com

                                              Attorney for Plaintiff
                                              ERIC JOHNSON




                                                 16
